The question presented by this appeal is the sufficiency of a voluntary conveyance executed by the husband to the wife, in fraud of the creditors of the husband, to support title in the wife to the land conveyed under the three-year statute of limitations. If this question be answered in the affirmative, the judgment in this case should be affirmed. Under the authorities in this state we think it should be so answered. B. C. Evans Co. v. Guipel (Tex.Civ.App.) 35 S.W. 940; J. R. Watkins Co. v. Gibbs (Tex.Civ.App.) 66 S.W.2d 355, and cases there cited.
Under the authorities referred to the judgment in this case should be affirmed, and it is so ordered.